McBRIDE, C. J.
The defendants were indicted by the grand jury of Multnomah County on the thirtieth day of April, 1920, for the crime of buying, receiving and concealing stolen property, knowing and having good reason to believe the same to be stolen.
This case involves practically the same questions decided in the case of State v. Goldstein (Or.), 224 Pac. 1087, in which an opinion was this day handed down, and the holdings in that case apply to all the questions raised in this, excepting it was contended in this case that the indictment should have charged the property in the name of the true owner, whereas it charges it in the name of the Oregon-Washington Bailroad & Navigation Company, in whose care it was in transit to the consignee in Portland. The indictment was sufficient in this respect; it being the rule that under such circumstances the property may be laid in the carrier from whose custody it was taken, or in the name of the true owner: State v. Smith, 250 Mo. 350, 365 (157 S. W. 319); State v. Lackey, 230 Mo. 707, 714, 715 (132 S. W. 602); Commonwealth v. Finn, 108 Mass. 466; 3 Greenleaf on Evidence (15 ed.), § 161.
It is also claimed that there is no evidence that the goods charged to have been the subject of the larceny were stolen; but there was very strong evidence tending to their identification. In fact, there can be no doubt, upon the testimony submitted, that they were *308stolen by tbe parties .wbo sold them to tbe defendants and that tbe defendants received them, having good reason to believe that they bad been stolen.
Tbe verdict of tbe jury bas found against them in all these particulars and there is no good reason why it should be disturbed. Tbe judgment of tb« Circuit Court is affirmed.
Affirmed. Rehearing Denied.
Bean, Brown and McCourt, JJ., concur.